DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of United States Patent Application Serial No.
15/995,528, filed June 1, 2018, which claims the benefit of United States Provisional Application Serial No. 62/515,437, filed June 5, 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking member” in claim 7, line 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17, lines 1-2 recites “a plurality of non-circular apertures spaced along a length thereof, the and wherein” (emphasis added). It is understood that applicant intended to recite “a plurality of non-circular apertures spaced along a length thereof, and wherein.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallsten (US 4,655,771, which is cited in the IDS filed on 03/30/21)

Referring to claim 1, Wallsten discloses a method for assembling an implantable medical device (Figs. 1a-4, Fig. 1a is reproduced below), the method comprising
providing a first set of a plurality of first struts 2a, 3a extending in a first direction; and providing a second set of a plurality of second struts 2, 3 extending in a second direction; 
interweaving the first struts with the second struts to form an annular frame that is radially compressible and expandable (Fig. 1a); 
pivotally connecting each first strut to at least two second struts, such that each first strut passes radially outside of at least one second strut and radially inside of at least one second strut (Figs. 1a-2a show connecting point 5, 6 between each first strut and each second strut (col. 5, ln 52-55). Figs. 1a-2a also show the struts are pivotally moved with respect to each other from a collapsed configuration (Fig. 2a) to an expanded configuration (Fig. 1a)).

    PNG
    media_image1.png
    388
    427
    media_image1.png
    Greyscale


Referring to claim 5, Wallsten discloses the method of claim 1,  further comprising pivotally connecting the first strut to at least four second struts such that each first strut passes radially outside of at least two second struts and radially inside of at least two second struts. In col. 2, lines 23-36 Wallsten discloses the number of element can be about 10 and up and the elements of the tubular body are preferably arranged symmetrically, i.e. the number of elements in each direction of a winding is (n/2). Thus, 10 elements would have 5 element in the first set of plurality of struts and 5 elements in the second set of plurality of struts. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallsten in view of White (US 2015/0135506, which is cited in the IDS filed on 03/30/21).

Referring to claim 2, Wallsten discloses the method of claim 1, but fails to disclose wherein each first strut comprises a plurality of projections spaced apart from each along a length of the first strut and each second strut comprises a plurality of apertures extending along a length of the second strut, wherein pivotally connecting the first strut to the at least two second struts comprises inserting the projections of the first struts into respective apertures of the second struts. However, in the same field of endeavor, which is an endoluminal stents to help maintain an open lumen (para [0002]), White discloses the expandable and collapsible frame are formed by a plurality of struts. The plurality of struts are joined by hinges 3825 (Fig. 4) or 3925 (Fig. 5). Examiner notes that Wallsten discloses that connecting point 5, 6 between each first strut and each second strut is joined by sleeve (Figs. 1a-2a. Col. 5, ln 52-55). Therefore, it would have been obvious to one of ordinary skill in the art to have substitute the sleeve of Wallsten with the hinge as suggested by White since it has been held that simple substitution of one known element for another to obtain predictable results is old and well known in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Referring to claims 3-4, the modified device and method of Wallsten discloses the method of claim 2. However, White also discloses that the joint can be pin joints (para [0077]) or other variation. Therefore, it would have been obvious to have provided pin joints to the device of Wallsten and wherein the pins/projections are integrally formed on the first struts or second struts or inserting the pins/projections comprises inserting at least one projection on the first strut that extends radially inwardly into an aperture of an adjacent second strut and at least one projection on the first strut that extends radially outwardly into an aperture of an adjacent second strut. Examiner notes that variation of the location of pins/projections and apertures on the first struts and second struts are within the skill of one of ordinary skill in the art. The variations of the location of pins/projections and apertures does not require a leap of inventiveness.

Referring to claim 6, Wallsten as modified by White discloses the method of claim 1, further comprising mounting a valve member comprising a plurality of leaflets inside the annular frame. In paragraph [0129] White discloses the support structure can be used to support a prosthetic valve. Therefore, it would have been obvious to one of ordinary skill in the art to use the modified device of Wallsten to support a prosthetic valve, thereby, improve the usefulness of the device of Wallsten and at the same time expand the market share of the device of Wallsten.

Allowable Subject Matter
Claims 7-20 are allowable. 
Referring to claim 7, there is no art of record alone or in combination teach a method of assembling an implantable medical device that includes the combination of recited limitations in the claim. The prior art of record alone or in combination did not teach the steps of providing a plurality of hinges at the junctions extending from the first struts through corresponding non-circular apertures of the second struts at the junctions, wherein each hinge comprises a cylindrical pivot portion that can rotate in a corresponding aperture of a second strut; and providing a locking member extending from the pivot portion, wherein the locking member is sized and shaped relative to the corresponding aperture of the second strut so as to prevent radial separation of the first and second struts whenever the locking member is rotationally offset from the corresponding aperture upon radial expansion and compression of the frame.
Referring to claim 16, there is no art of record alone or in combination teach a method of assembling an implantable medical device that includes the combination of recited limitations in the claim. The prior art of record alone or in combination did not teach the steps of providing a plurality of first struts; providing a plurality of second struts, each second strut comprising a plurality of non- circular apertures spaced along a length thereof; connecting the plurality of first and second struts to each other to form an annular frame by inserting hinges through the non-circular apertures of the second struts, each hinge having a cylindrical pivot portion disposed in a corresponding non-circular aperture and a locking member extending from one end of the pivot portion, wherein the locking members are rotationally aligned with corresponding non-circular apertures when the hinges are inserted into the non- circular apertures; pivoting the first struts relative to the second struts to cause the locking members to become rotationally offset from their corresponding non-circular apertures; and radially expand and compress the frame within a predetermined range of diameters corresponding to a predetermined range of angles between the first and second struts, wherein the predetermined range of angles comprises a range of angles through which the locking members are at all times rotationally offset from the non-circular apertures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771